DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 18, 2020. The application contains claims 1-30: 
Claims 11-20 are cancelled
Claims 21-30 are newly added in the examiner’s amendment
Claims 1-10 and 21-30 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on February 5, 2021 following a telephone interview with HAILU, DAGIM (Reg. No. 75722) on February 3, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 


Examiner’s Amendment to the Claims
1.	(Currently Amended) A system, comprising:

a non-transitory memory storing computer-executable instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to execute the computer-executable instructions to cause
determining that an input text string includes a first suspicious keyword, wherein the first suspicious keyword is associated with an entity;
comparing the input text string with a set of previously stored text strings, each previously stored text string of the set of previously stored text strings including the first suspicious keyword and having been identified as a false positive match for the first suspicious keyword;
based on the comparing, generating a first false positive score corresponding to the input text string;
identifying, for each previously stored text string of the set of previously stored text strings, one or more secondary keywords, wherein the one or more secondary keywords are associated with the first suspicious keyword and are included in that previously stored text string; 
generating a set of secondary keywords based on the identifying;
generating a set of trusted keywords, from the set of secondary keywords, based on respective frequencies of inclusion of each secondary keyword in the set of previously stored text strings;
determining a number of trusted keywords, from the set of trusted keywords, that are included in the input text string;

calculating a final false positive score corresponding to the input text string based on the first false positive score and the second false positive score; and
determining whether the input text string is a false positive match for the entity based on the final false positive score.

2.	(Previously Presented) The system of claim 1, wherein the comparing the input text string with the set of previously stored text strings further comprises:
determining respective cosine similarity values between the input text string and each previously stored text string of the set of previously stored text strings.

3.	(Previously Presented) The system of claim 2, wherein the generating the first false positive score further comprises:
identifying a maximum cosine similarity value from the respective cosine similarity values, the first false positive score being generated based on the maximum cosine similarity value.

4.	(Previously Presented) The system of claim 2, wherein the generating the first false positive score further comprises:
determining one or more of the respective cosine similarity values that satisfy a similarity threshold; and
generating the first false positive score based on the one or more of the respective cosine similarity values that satisfy the similarity threshold.

Currently Amended) The system of claim 1, wherein the comparing the input text string with the set of previously stored text strings further comprises:
determining a frequency that a first previously stored text string of the set of previously stored text strings has been identified as a false positive match for the first suspicious keyword;
calculating a cosine similarity value corresponding to the input text string and the first previously stored text string; and
adjusting the cosine similarity value by a weighting factor based on the determined frequency.

6.	(Previously Presented) The system of claim 5, wherein the generating the first false positive score is further based on the adjusted cosine similarity value.

7.	(Previously Presented) The system of claim 1, wherein the operations further comprise:
based on the number of trusted keywords, determining a percentage of words in the input text string that match trusted keywords from the set of trusted keywords; 
wherein generating the second false positive score is further based on the percentage.

8.	(Currently Amended) The system of claim 1, wherein the generating the set of trusted keywords further comprises:
calculating, for a secondary keyword of the set of secondary keywords, a frequency score 
determining that the frequency score satisfies a frequency score threshold.


determining that the input text string is a false positive match for the entity when the final false positive score satisfies a false positive score threshold.

10.	(Previously Presented) The system of claim 1, wherein the set of suspicious keywords is stored in an index file accessible by the system, each suspicious keyword of the set of suspicious keywords corresponding to a respective suspicious entity.

11-20.	(Cancelled) 

21.	(New) A method, comprising:
determining that an input text string includes a first suspicious keyword from a set of suspicious keywords, wherein the first suspicious keyword is associated with an entity;
comparing the input text string with a set of previously stored text strings, each previously stored text string of the set of previously stored text strings including the first suspicious keyword and having been identified as a false positive match for the first suspicious keyword;
based on the comparing, generating a first false positive score corresponding to the input text string;
identifying, for each previously stored text string of the set of previously stored text strings, one or more secondary keywords, wherein the one or more secondary keywords are associated with the first suspicious keyword and are included in that previously stored text string; 
generating a set of secondary keywords based on the identifying;

determining a number of trusted keywords, from the set of trusted keywords, that are included in the input text string;
based on the number of trusted keywords, generating a second false positive score corresponding to the input text string;
calculating a final false positive score corresponding to the input text string based on the first false positive score and the second false positive score; and
determining whether the input text string is a false positive match for the entity based on the final false positive score.

22.	(New) The method of claim 21, wherein the comparing the input text string with the set of previously stored text strings further comprises:
determining respective cosine similarity values between the input text string and each previously stored text string of the set of previously stored text strings.

23.	(New) The method of claim 21, wherein the comparing the input text string with the set of previously stored text strings further comprises:
determining a frequency that a first previously stored text string of the set of previously stored text strings has been identified as a false positive match for the first suspicious keyword;
calculating a cosine similarity value corresponding to the input text string and the first previously stored text string; and
adjusting the cosine similarity value by a weighting factor based on the determined frequency.

New) The method of claim 21, further comprising:
based on the number of trusted keywords, determining a percentage of words in the input text string that match trusted keywords from the set of trusted keywords; 
wherein generating the second false positive score is further based on the percentage.

25.	(New) The method of claim 21, wherein the generating the set of trusted keywords further comprises:
calculating, for a secondary keyword of the set of secondary keywords, a frequency score based on a frequency of inclusion of that secondary keyword in the set of previously stored text strings; and
determining that the frequency score satisfies a frequency score threshold.

26.	(New) A non-transitory computer readable medium (CRM) storing computer-executable instructions that in response to execution by one or more hardware processors, causes a system to perform operations comprising:
determining that an input text string includes a first suspicious keyword from a set of suspicious keywords, wherein the first suspicious keyword is associated with an entity;
comparing the input text string with a set of previously stored text strings, each previously stored text string of the set of previously stored text strings including the first suspicious keyword and having been identified as a false positive match for the first suspicious keyword;
based on the comparing, generating a first false positive score corresponding to the input text string;
identifying, for each previously stored text string of the set of previously stored text strings, one or more secondary keywords, wherein the one or more secondary keywords are associated with the first suspicious keyword and are included in that previously stored text string; 

generating a set of trusted keywords, from the set of secondary keywords, based on respective frequencies of inclusion of each secondary keyword in the set of previously stored text strings;
determining a number of trusted keywords, from the set of trusted keywords, that are included in the input text string;
based on the number of trusted keywords, generating a second false positive score corresponding to the input text string;
calculating a final false positive score corresponding to the input text string based on the first false positive score and the second false positive score; and
determining whether the input text string is a false positive match for the entity based on the final false positive score.

27.	(New) The non-transitory CRM of claim 26, wherein the comparing the input text string with the set of previously stored text strings further comprises:
determining respective cosine similarity values between the input text string and each previously stored text string of the set of previously stored text strings.

28.	(New) The non-transitory CRM of claim 26, wherein the operations further comprise:
based on the number of trusted keywords, determining a percentage of words in the input text string that match trusted keywords from the set of trusted keywords; 
wherein generating the second false positive score is further based on the percentage.

29.	(New) The non-transitory CRM of claim 26, wherein the determining whether the input text string is a false positive match includes:


30.	(New) The non-transitory CRM of claim 26, wherein the set of suspicious keywords is stored in an index file accessible by the system, each suspicious keyword of the set of suspicious keywords corresponding to a respective suspicious entity.

















Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 and 21-30 are allowable over the prior art of record. The closest prior art of record includes Rajan et al. (US 20090307771 A1) and Janssen, JR. et al. (US 20130159306 A1), wherein 
Rajan et al. teaches: 
a system, comprising: 
a central processing unit (CPU) having a plurality of CPU cores; 
a plurality of graphical processing units (GPUs); 
one or more hardware processors; and 
a memory storing computer-executable instructions, that in response to execution by the one or more hardware processors, causes the system to perform operations comprising: 
determining that an input text string includes a first suspicious keyword from a set of suspicious keywords; 
comparing the input text string with a set of previously stored text strings that have been identified as false positive matches for the first suspicious keyword, each of the previously stored text strings including the first suspicious keyword; 
based on the comparing, generating a first false positive score corresponding to the input text string; 

Janssen, JR. et al. teaches:
generating a set of trusted keywords based on respective frequencies of each trusted keyword of the set of trusted keywords being included in the set of previous text strings that have been identified as false positive matches for the first suspicious keyword; 
determining a number of trusted keywords, from the set of trusted keywords, that are included in the input text string; 
based on the number of trusted keywords, generating a second false positive score corresponding to the input text string; and 
calculating a final positive score corresponding to the input text string based on the first false positive score and the second false positive score.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 21 and 26 as follows:
identifying, for each previously stored text string of the set of previously stored text strings, one or more secondary keywords, wherein the one or more secondary keywords are associated with the first suspicious keyword and are included in that previously stored text string; 
generating a set of secondary keywords based on the identifying;
generating a set of trusted keywords, from the set of secondary keywords, based on respective frequencies of inclusion of each secondary keyword in the set of previously stored text strings;

Dependent claims 2-10, 22-25, and 27-30 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168        

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168